                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

UNITED STATES OF AMERICA,                         )   CASE NO.: 3:21 CV 22
                                                  )
                         Plaintiff,               )   JUDGE JACK ZOUHARY
                                                  )
                    v.                            )
                                                  )
SHAFFER PHARMACY, INC.; THOMAS                    )   PROTECTIVE ORDER
TADSEN; AND WILSON BUNTON,                        )   GOVERNING THE DISCLOSURE
                                                  )   OF CONFIDENTIAL INFORMATION
                         Defendants.              )


       To expedite the flow of discovery material between the parties, facilitate the prompt

resolution of disputes over confidentiality, adequately protect individually identifiable health

information entitled to be kept confidential, and ensure that protection is afforded only to

material so entitled, it is, pursuant to the Court’s authority under Fed. R. Civ. P. 26(c) and with

the consent of the parties, ORDERED:

       (1)     Production of Health Information By The United States and Defendants

Shaffer Pharmacy, Inc.; Thomas Tadsen; and Wilson Bunton (hereinafter collectively

referred to as “the parties”) That May Be Subject To The Privacy Act, 5 U.S.C. § 552a, to

45 C.F.R. §§ 164.102–164.534, or to 42 U.S.C. § 1306, or Other Privacy Protections. The

parties may produce certain individually identifiable health information (defined as health

information that is connected to a patient's name, address, Social Security number or other

identifying number, including HIC number) to each other, pursuant to parties’ discovery

requests. The information produced may be subject to the provisions of the Privacy Act, 5

U.S.C. § 552a, to the provisions of 45 C.F.R. §§ 164.102–164.534, or to the provisions of 42

U.S.C. § 1306, or there may be no waiver by the patient to produce the records to any entity



                                                  1
outside the United States. The parties shall produce these documents unredacted to the each

other. Upon producing these documents, the disclosing party shall designate them as

“confidential” in the manner set forth in paragraph 2, below. The parties, including their counsel

and their personnel, may use these documents only for purposes of the litigation, and may

disclose them to non-parties to this litigation only as needed for the litigation, and only if the

non-party signs the form of acknowledgment attached to this Order. The parties shall not file

these documents with or submit them to the Court or reproduce their contents in any court filing

unless the document or filing is placed under seal or all information that would identify the

subject of the document or filing has been removed. Within 90 days of the final conclusion of

this litigation, defendants shall return the documents designated confidential and all copies, as

well as all notes, memoranda, summaries, or other documents containing information from the

designated confidential documents, to counsel for the United States, or shall destroy them and

certify in writing to counsel for the United States that the documents have been destroyed.

       (2)     Designation of Material Subject to this Protective Order. To designate

“confidential” material covered by this Protective Order, the parties shall so designate, on the

material itself, in an accompanying cover letter, or interrogatory or request for admission

response, by using the following designation: “CONFIDENTIAL HEALTH INFORMATION-

SUBJECT TO PROTECTIVE ORDER.”

       (3)     Confidential Health Information in Depositions. Parties may show deponents

designated confidential documents. However, efforts should first be made, if practicable, to

conceal the identity of the subject of the record by coding the documents to substitute a

numerical or other designation for the patient’s name or other identifying information. The

parties may, within 30 business days after receiving a deposition, designate pages of the



                                                  2
transcript (and exhibits thereto) as confidential. Confidential information within the deposition

transcript may be designated by underlining the portions of the pages that are confidential and

marking such pages with the following legend: “CONFIDENTIAL HEALTH INFORMATION

– SUBJECT TO PROTECTIVE ORDER.” Until expiration of the 30-day period, the entire

deposition will be treated as subject to protection against disclosure under this Protective Order.

If no party timely designates confidential information in a deposition, then none of the transcript

or its exhibits will be treated as confidential; if a timely designation is made, the confidential

portions and exhibits shall be filed under seal separate from the portions and exhibits not so

marked. Designations of transcripts will apply to audio, video, or other recordings of the

testimony.

       (4)     Confidential Health Information in Open Court. The procedures for use of

designated confidential documents during any hearing or the trial of this matter shall be

determined by the parties and the Court in advance of the hearing or trial. The parties shall

consider redacting confidential documents to remove individual patient identifiers, request the

court to submit such documents under seal, code the documents to substitute a numerical or other

designation for the patient’s name or other identifying information, request that any exhibit be

placed under seal, introduce summary evidence where practicable which may be more easily

redacted, and assure that all Social Security and HIC numbers associated with the names of

individual patients have been removed. No party shall disclose designated confidential

documents in open Court without prior consideration by the Court.

       (5)     Filing of documents. The Clerk shall accept for filing under seal any documents

or filings so marked by the parties pursuant to the above paragraphs.




                                                  3
       (6)     Modification Permitted. Nothing in this Order shall prevent any party from

seeking modification of this Protective Order or from objecting to discovery that it believes to be

otherwise improper.

       (7)     No Waiver. The failure to designate any materials as provided in paragraph 2

shall not constitute a waiver of a party’s assertion that the materials are covered by this

Protective Order.

       (8)     No Ruling on Discoverability Nor Admissibility. This Protective Order does

not constitute a ruling on the question of whether any particular material is properly discoverable

or admissible and does not constitute any ruling on any potential objection to the discoverability

of any material.

       (9)     Disclosure to Agencies or Departments of the United States. Nothing

contained in this Protective Order shall prevent or in any way limit or impair the right of the

United States to disclose to any agency or department of the United States, or any division of any

such agency or department, designated confidential documents relating to any potential violation

of law or regulation, or relating to any matter within that agency’s jurisdiction, nor shall anything

contained in this Protective Order prevent or in any way limit or impair the use of any such

designated confidential documents by an agency in any proceeding relating to any potential

violation of law or regulation, or relating to any matter within that agency’s jurisdiction;

provided, however, that the agency shall maintain the confidentiality of the designated

confidential documents consistent with the terms of this Protective Order.

       (10)    Disclosures to Congress. Nothing contained in this Protective Order shall

prevent or in any way limit or impair the right of the United States to provide designated

confidential documents to a Congressional entity; provided, however, that the United States shall



                                                  4
notify the Congressional entity requesting the documents that the designated confidential

documents have been produced pursuant to this Protective Order and shall, if there are no

objections interposed by the Congressional entity requesting the documents, use reasonable

efforts to notify the producing party or non-party of the Congressional entity’s request and the

United States’ response thereto.



SO STIPULATED:

DATED: January 25, 2021                                 s/ Jack Zouhary
                                                     Jack Zouhary
                                                     District Court Judge




                                                 5
                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

UNITED STATES OF AMERICA,                          )     CASE NO.: 3:21CV22
                                                   )
                          Plaintiff,               )     JUDGE JACK ZOUHARY
                                                   )
                     v.                            )
                                                   )
SHAFFER PHARMACY, INC.; THOMAS                     )    ACKNOWLEDGMENT OF
TADSEN; AND WILSON BUNTON,                         )    PROTECTIVE ORDER
                                                   )
                          Defendants.              )


I have read and understand the Order Regarding Confidentiality (“Order”) entered in this action

on                                , 2021. I hereby agree to be bound by the terms of the Order.

Specifically, I agree that I will use stamped confidential documents and any information

contained therein only for purposes of this case, including any appeals, and not for any other

purpose of any kind; that I will return all stamped confidential documents to counsel within

thirty (30) days after the later of the termination of this litigation or expiration of all rights to

appeal; that I will take all appropriate steps to keep the stamped confidential documents and any

information contained therein confidential. I hereby confirm that my duties under this

Acknowledgment shall survive the termination of this case and are binding upon me for all time.

I hereby consent to the personal jurisdiction of the United States District Court for the Northern

District of Ohio, in the above-captioned case for purpose of enforcing the aforementioned Order.



                                                [signature]


DATED:
                                                [print name]


                                                    6
